 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    PERRY WASHINGTON,                           Case No. 1:19-cv-01069-NONE-SKO (PC)

12                       Plaintiff,               ORDER TO SHOW CAUSE WHY ACTION
                                                  SHOULD NOT BE DISMISSED WITHOUT
13           v.                                   PREJUDICE FOR FAILURE TO EXHAUST
                                                  ADMINISTRATIVE REMEDIES
14    FRESNO COUNTY SHERIFF, et al.,
                                                  21-DAY DEADLINE
15                       Defendants.

16

17          Perry Washington initiated this action on August 5, 2019, while incarcerated at Fresno

18   County Jail. (See Doc. 1.) Plaintiff alleges that Fresno County sheriff’s deputies subjected him to

19   sexual assault, failed to protect him from abuse, and denied him adequate medical care on July 24

20   and 25, 2019, less than two weeks before he filed suit. (See Doc. 19.) Thus, in its screening order,

21   the Court informed Plaintiff that he “filed suit prematurely without first exhausting his

22   administrative remedies” pursuant to the Prison Litigation Reform Act. (Doc. 13 at 6.)

23          The Prison Litigation Reform Act (PLRA) provides that “[n]o action shall be brought with

24   respect to prison conditions under … any other Federal law … by a prisoner confined in any jail,

25   prison, or other correctional facility until such administrative remedies as are available are

26   exhausted.” 42 U.S.C. § 1997e(a). Exhaustion of administrative remedies is mandatory and

27   “unexhausted claims cannot be brought in court.” Jones v. Bock, 549 U.S. 199, 211 (citation

28   omitted). Inmates are required to “complete the administrative review process in accordance with
 1   the applicable procedural rules, including deadlines, as a precondition to bringing suit in federal

 2   court.” Woodford v. Ngo, 548 U.S. 81, 88, 93 (2006). The exhaustion requirement applies to all

 3   inmate suits relating to prison life, Porter v. Nussle, 534 U.S. 516, 532 (2002), regardless of the

 4   relief sought by the prisoner or offered by the administrative process, Booth v. Churner, 532 U.S.

 5   731, 741 (2001). Generally, failure to exhaust is an affirmative defense that the defendant must

 6   plead and prove. Jones, 549 U.S. at 204, 216. However, courts may dismiss a claim if failure to

 7   exhaust is clear on the face of the complaint. See Albino v. Baca, 747 F.3d 1162, 1166 (9th Cir.

 8   2014).

 9            It is clear on the face of his complaint that Plaintiff failed to exhaust administrative

10   remedies prior to filing suit on August 5, 2019. Thus, in its screening order, the Court instructed

11   Plaintiff to file an amended complaint and “explain the status of his exhaustion requirement and

12   why this action should not be dismissed, without prejudice, for failure to exhaust prior to filing

13   suit.” (Doc. 13 at 6.)

14            Plaintiff filed a first amended complaint on February 10, 2020 (Doc. 19). Plaintiff attaches

15   copies of several inmate grievances that he filed while at Fresno County Jail, some of which are

16   related to the claims in his complaint, some of which are not, but none of which were filed prior

17   to August 5, 2019. (See id. at 8-20.) Plaintiff also does not explain why this action should not be

18   dismissed for failure to exhaust.

19            Accordingly, within 21 days, Plaintiff shall show cause in writing why this action should

20   not be dismissed without prejudice for failure to exhaust administrative remedies prior to filing

21   suit. Alternatively, Plaintiff may file a notice of voluntary dismissal. Plaintiff is advised that

22   failure to timely respond to this order will result in dismissal of this action with prejudice

23   for failure to obey a court order.

24
     IT IS SO ORDERED.
25

26   Dated:     March 27, 2020                                       /s/   Sheila K. Oberto               .
                                                          UNITED STATES MAGISTRATE JUDGE
27

28


                                                         2
